The denial, orally, by a tenant for life or years of his landlord’s title, and the assertion that he owns the lands in fee and owes no one rent for them, does not work a forfeiture of the term, or authorize the landlord to maintain ejectment for the lands demised.
Mere words can never work a forfeiture of an estate for life or years.
Default in the payment of the rent, where there is a covenant for its payment, and no condition in the lease providing for a re-entry in case of such default, does not work a forfeiture of the term.
The words “yielding and rendering” in a lease, import a covenant, but not a condition, unless the landlord would otherwise be without remedy in case the rent should not be paid.
(S. C., 12 Barb. 120; 9 N. Y. 9.)